NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 2, 2012*
                                   Decided May 2, 2012

                                          Before

                            KENNETH F. RIPPLE, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12-1106

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Southern District of Illinois.

       v.                                          No. 06-CR-30111-01-WDS

JOHNNIE E. MOSLEY                                  William D. Stiehl,
    Defendant-Appellant.                           Judge.



                                        ORDER

       Johnnie Mosley appeals from the denial of his motion for a reduced sentence based
on a retroactive amendment to the Sentencing Guidelines, see 18 U.S.C. § 3582(c)(2). Because
the amendment does not apply to Mosley, we affirm the judgment.




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-1106                                                                               Page 2

        Mosley pleaded guilty in 2006 to being a felon in possession of a firearm,
see 18 U.S.C. § 922(g)(1), and possession of crack cocaine with intent to deliver, see 21 U.S.C.
§ 841(a)(1). He was sentenced as a career offender, see U.S.S.G. § 4B1.1, to 262 months’
imprisonment. The Sentencing Commission later retroactively amended U.S.S.G. § 2D1.1 to
lower the base offense levels for certain crack offenses, see U.S.S.G. app. C at 253 (2011)
(Amend. 713), and Mosley moved under § 3582(c)(2) to reduce his sentence. The district
court denied the motion, concluding that Mosley’s status as a career offender made him
ineligible for a sentence reduction.

       On appeal Mosley argues broadly that the Sentencing Commission should have
extended the reach of its amendment to include those sentenced under the career-offender
guideline. He also argues that the district court should have considered his post-sentencing
rehabilitation before denying his motion. But whatever the merits of Mosley’s arguments as
a policy matter, the district court lacked authority to reduce his sentence because it had
sentenced him based on his status as a career offender and not § 2D1.1. See United States v.
Guyton, 636 F.3d 316, 318 (7th Cir. 2011); United States v. Jackson, 573 F.3d 398, 399–400
(7th Cir. 2009); United States v. Forman, 553 F.3d 585, 589–90 (7th Cir. 2009).

                                                                                    AFFIRMED.